Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-5; with Claims 6-12 withdrawn in the reply filed on 06/15/2021 is acknowledged.
Accordingly, Claims 1-12 are pending in the application with Claims 6-12 withdrawn.  An action on the merits for Claims 1-5 are as follow.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5  are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “another contact element of the first contact element and the second contact element, and the one contact element vibrated by the vibrator are moved by the moving unit” in line 8, rendering the claim indefinite because it is unclear what the meaning are? And what the relation between these a first contact element, a second contact element, “another contact element” and “the one contact element” are?  For examination purpose, examiner interprets “another contact element of the first contact element and the second contact element, and the one contact 
Claim 2 recites the limitation “the other contact element” in line 3, rendering the claim indefinite because it is unclear what the difference between this “the other contact element” and either a first contact element or a second contact element as mentioned in line 2 are?  For examination purpose, examiner interprets “the other contact element” as “any contact element”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga et al. (US 2011/0017710 A1) in view of Scotchmer et al. (US 2018/0178308 A1).  
Regarding Claim 1, Yasunaga et al. disclose a gripping device (double-gun system 10, [0030], Figs 1-5) provided on a moving unit (a rotating shaft 16, a rotation servomotor 36 and a transmission mechanism 37, [0030 and 0039], Figs 1-2), the gripping device having a first contact element and a second contact element (a fixed gun arm 17 with welding electrode 20 and a movable gun arm 18 with welding electrode 21, [0033], Figs 1-5) which are configured to grip a workpiece by abutting against the 
a vibrator configured to vibrate one of the first contact element and the second contact element in a direction to abut against or to be separated from the workpiece;
wherein another contact element of the first contact element and the second contact element (movable gun arm 18, [0033], Fig 5), and the one contact element (any movable gun arm 18 with welding electrode 21, [0033], Fig 1) vibrated by the vibrator are moved by the moving unit along a surface of the workpiece while gripping the workpiece (rotating the second welding gun 12 around the rotating shaft 16…on the workpiece 34, [0044], Fig 5).
Yasunaga et al. disclose the invention substantially as claimed and as discussed above; except, the gripping device further comprising: a vibrator configured to vibrate one of the first contact element and the second contact element in a direction to abut against or to be separated from the workpiece; wherein another contact element of the first contact element and the second contact element, and the one contact element, vibrated by the vibrator are moved by the moving unit along a surface of the workpiece while gripping the workpiece.
Scotchmer et al. teach a vibrator (application 300 also includes an offset oscillator or vibration source 360, vibrator servo motor 364, and a clutch 366, [0104], Fig 15a) configured to vibrate a contact element (a welding electrode rod 440, [0111], Fig 15a) in a direction to abut against or to be separated from a workpiece (apparatus 300, to be oriented in a wide variety of locations and orientations to engage the workpiece, [0099]).  Therefore, it would have been obvious before the effective filling date of the  Yasunaga with Scotchmer’s further teaching of the gripping device further comprising: a vibrator configured to vibrate one of the first contact element and the second contact element in a direction to abut against or to be separated from the workpiece (“one of the first contact element and the second contact element” taught by Yasunaga already); wherein another contact element of the first contact element and the second contact element, and the one contact element (“wherein another contact element of the first contact element and the second contact element, and the one contact element” taught by Yasunaga already), vibrated by the vibrator are moved by the moving unit along a surface of the workpiece while gripping the workpiece (“are moved by the moving unit along a surface of the workpiece while gripping the workpiece” taught by Yasunaga already) because Scotchmer teaches, in Para. [0012] of providing an oscillator to convenience control the output speed during operation.
Regarding Claims 2-5, Yasunaga et al. in view of Scotchmer et al. teach the invention as claimed and as discussed above; except Claims 2-5. Scotchmer further teaches: Claim 2, further comprising: another vibrator (application 300 also includes an offset oscillator or vibration source 360, vibrator servo motor 364, and a clutch 366, [0104], Fig 15a) feet configured to vibrate the other contact element (“the other contact element” taught by Yasunaga already) in a direction to abut against or to be separated from the workpiece (rapidly and repeatedly to make and break contact with the work piece, [0085]).
Claim 3, wherein the first contact element and the second contact element (“the first contact element and the second contact element” taught by Yasunaga already) are 
Claim 4, wherein the first contact element or the second contact element (“the first contact element or the second contact element” taught by Yasunaga already) is vibrated at a vibrational frequency (output speed: 100 to 500 rpm…300 to 3000 rpm., [0006-0010]) so that the first contact element and the second contact element simultaneously abut against the workpiece at least once while being moved by a contact width over which the first contact element or the second contact element contacts the workpiece (a digital controller operable to adjust motor drive speed, [0008]; Clearly, the first contact element and the second contact element can be set to simultaneously abut against the workpiece at least once while being moved by a contact width over which the first contact element or the second contact element contacts the workpiece).
Claim 5, wherein both vibrational frequencies (output speed: 100 to 500 rpm…300 to 3000 rpm., [0006-0010]) of the first contact element and the second contact element (“the first contact element and the second contact element” taught by Yasunaga already) are higher than a natural vibration frequency of the workpiece (Clearly, both vibrational frequencies of the first contact element and the second contact element can be arranged higher than a natural vibration frequency of certain workpiece as desired).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761